                       Case 1:21-cr-00369-AJN Document 28
                                                       27 Filed 09/16/21 Page 1 of 1
                                                       U.S. Department of Justice
             [Type text]
                                                                    United States Attorney
                                                                    Southern District of New York

                                                                    The Silvio J. Mollo Building
                                                                    One Saint Andrew’s Plaza
                                                                    New York, New York 10007


                                                                    September 16, 2021

             BY CM/ECF
             Honorable Alison J. Nathan
             United States District Judge
             Southern District of New York
             Thurgood Marshall U.S. Courthouse
             40 Foley Square
             New York, New York 10007

                    Re:     United States v. William Fernando Diaz Hernandez, 21 Cr. 369 (AJN)

             Dear Judge Nathan:

                    The Government writes to respectfully request, with the defendant’s consent, an
             adjournment of approximately 60 days of the pretrial conference currently scheduled for
             September 20, 2021.

                    The parties have had ongoing, detailed discussions about a pretrial resolution to this matter.
             The parties request an additional period of 60 days to complete these discussions.

                     The Government further requests, with consent from defense counsel, that the Court
             exclude time, pursuant to 18 U.S.C. § 3161(h)(7), from September 20, 2021, until the date of the
             next conference. Accordingly, the Government submits that the ends of justice served by granting
             the exclusion of time outweigh the best interests of the public and the defendant in a speedy trial
             because the exclusion of time will permit the parties to continue their discussions concerning a
             potential pretrial disposition of this case.
The pretrial conference is adjourned to
Thursday, November 18, 2021 at 11 A.M.                       Respectfully submitted,

The Court finds that the interests of justice                AUDREY STRAUSS
served by granting an exclusion from the                     United States Attorney for the
speedy trial computations from today's date                  Southern District of New York
through November 18, 2021 outweigh the
interests of the public and the Defendant in a         by:      /s/
speedy trial in order to allow the parties to                Kedar S. Bhatia
continue their discussions towards a pre-trial               Assistant United States Attorney
disposition of this case.                                    (212) 637-2465

             Cc: James Kilduff, Esq.




                           9/16/2021
